UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1754


In re:   MARK C. BUSACK,

                      Petitioner.



                 On Petition for Writ of Mandamus
         (5:14-cr-00054-FPS-JES-1, 5:15-cv-00151-FPS-JES)


Submitted:   November 17, 2016             Decided:    November 21, 2016


Before GREGORY,   Chief    Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Mark C. Busack, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Mark C. Busack petitions for a writ of mandamus, alleging

that the district court has unduly delayed in ruling on his 28

U.S.C. § 2255 (2012) motion.            He seeks an order from this court

directing the district court to act.              We find the present record

does not reveal undue delay in the district court.                 Accordingly,

we   grant     leave    to   proceed    in    forma   pauperis    and    deny   the

mandamus petition.           We dispense with oral argument because the

facts    and   legal    contentions     are    adequately   presented      in   the

materials      before   this    court   and    argument   would    not    aid   the

decisional process.



                                                                 PETITION DENIED




                                         2